Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a system and computer-implemented method for training a reinforcement learning system, the reinforcement learning system selecting actions to be performed by an agent that interacts with an environment by receiving observations, in response, performing actions from a set of actions, the method comprising inter alia: receiving, by an actor of one or more actors, an observation, wherein each actor executes on a respective computing unit, wherein each actor is configured to operate on a surface part distinct from operations of each other actor, wherein each actor receives, periodically, a context, wherein the context comprises a bacterial product to be prescribed on the surface part, wherein the observation comprises data from the mapping of applied bacteria on the surface part; selecting, by the actor, an action to be performed by the agent, wherein the action comprises data for the prescription of the bacterial product on the surface part; and receiving, by the actor, a next observation in response to the action being performed, the method further comprising: receiving, by a federated learner of a plurality of federated learners, a global strategy from a federator; determining, by the federated learner, a local update to the global strategy; and sending, by the federated learner, the local update to the federator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Apte et al (US 2017/0175172) teach a sequencing system and method operable to determine microorganism sequences, wherein a microbiome characterization system determines microbiome composition and microbiome functional diversity, based on the microorganism sequences.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845